John Hancock Financial Services U.S. Wealth Management Congress Street Boston, MA 02210 663-4324 Fax: (617) 663-2196 E-Mail: nkolokithas@jhancock.com Name: Nicholas J. Kolokithas Title: Assistant Vice President and Senior Counsel September 1, 2011 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: John Hancock Strategic Series (the “Trust”), on behalf of: John Hancock Strategic Income Fund File Nos. 033-05186; 811-04651 CERTIFICATION UNDER RULE 497(j) Ladies and Gentlemen: Pursuant to paragraph (j) of
